DETAILED ACTION
Status of Claims
This Office action is in response to the preliminary amendment filed on 04/24/2020. Claim 8 has been canceled. Claims 1-7 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 06/05/2020 and 09/30/2021 are both in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the crystal oscillator and the map database. Also, in FIG. 5, the crystal oscillator is indicated by reference character 10, which is used to refer to the adjustment mechanism in the specification.
To fix this, reference character 10 in FIG. 5 should be replaced with a new reference character that is solely assigned to the crystal oscillator. Additionally, ¶¶ 33-34 and 38 of the specification need to be updated to change the reference character 20 to the new reference character.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: reference character S102 in FIG. 8.
Corrected drawing sheets and/or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a first acquisition unit configured to acquire an output signal from a detection device” (claim 1)
“a detection device capable of detecting a feature existing around a moving object” (claims 1 and 6-7)
“a second acquisition unit configured to acquire first information on a tilt of a feature with respect to a detection area by the detection device” (claim 1)
“a control unit configured to control the detection area by the detection device based on the first information and second information on an angle of the feature with respect to a road surface” (claim 1)
“A control method to be executed by a control device” (claim 6)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 16: “a program to be executed by a computer causes the computer to function as: a first acquisition unit configured to acquire an output signal from a detection device capable of detecting a feature existing around a moving object; a second acquisition unit configured to acquire first information on a tilt of a feature with respect to a detection area by the detection device, the feature being recognized based on an output signal from the detection device; and a control unit configured to control the detection area by the detection device based on the first information and second information on an angle of the feature with respect to a road surface, the second information being stored in a storage unit. By executing this program, the computer can appropriately specify the deviation of the detection area by the detection device, and can accurately adjust the detection area. The program is preferably stored in a storage medium.” Further, ¶ 22: “The lidar unit 7 has a plurality of scanner units (scanners) installed in different directions, as described later. An example configuration of the lidar unit 7 will be described later with reference to FIGS. 3 to 5. The lidar unit 7 functions as a detection device having a predetermined detection area.” Further, ¶ 111: “In the first to third embodiments, a part or all of the process in the control device 6 may be executed by the signal processing unit SP of the lidar unit 7.”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6-7:
Claim 1 recites “to acquire an output signal from a detection device capable of detecting a feature existing around a moving object” and “to acquire first information on a tilt of a feature with respect to a detection area by the detection device, the feature being recognized based on an output signal from the detection device.” It is unclear whether each recitation of “a feature” and “an output signal” refer to the same feature and output signal or to different features and output signals. For examination purposes, the claim has been interpreted as if these recitations refer to the same feature and output signal. Clarification is required. The examiner respectfully suggests changing the second recitations of “a feature” and “an output signal” to “the feature” and “the output signal.”
Claims 6-7 have similar recitations as claim 1 and are indefinite using the same reasoning applied to claim 1.
	Regarding claim 2:
Claim 2 recites “wherein the first information is information on an angle between a line indicating a detection area by the detection device and a predetermined portion constituting a contour of the feature.” It is unclear if this detection area is the same detection area which was introduced in claim 1. For examination purposes, the claim has been interpreted as if the detection area of claim 2 is the same detection area of claim 1. Clarification is required. The examiner respectfully suggests changing the recitation of “a detection area” to “the detection area.”
Regarding claim 3:
Claim 3 recites “wherein the first information is information on an angle between a line indicating the detection area by the detection device and a line indicating a symmetry axis of a contour of the feature recognized based on the output signal, and the second information is information on a tilt angle of the line with respect to the road surface.” It is unclear if “the line” refers to the “line indicating the detection area” or the “line indicating a symmetry axis of a contour of the feature.” For examination purposes, the claim has been interpreted as if “the line” refers to the line indicating a symmetry axis of a contour of the feature. Clarification is required.
Regarding claims 4-5:
Since the independent claim 1 is rejected as being indefinite under 35 U.S.C. 112(b), claims 4-5 are also rejected under 35 U.S.C. 112(b), because of their dependency upon a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogan et al. (US 2015/0362587 A1), hereinafter Rogan.
Regarding claim 1:
		Rogan discloses the following limitations:
“A control device comprising: a first acquisition unit configured to acquire an output signal from a detection device capable of detecting a feature existing around a moving object.” (See at least Rogan ¶¶ 19-20: “a vehicle 110 with an onboard lidar sensor 112 travels through the environment 102 concurrently with other vehicles 102, each having a velocity 104 with respect to the environment 102. Also present within the environment 102 are stationary objects, such as road signs 106 and buildings 108. While traveling through the environment 102, the vehicle 110 may utilize the lidar sensor 112 to scan 114 some or all of these objects using light-based ranging and detection.” The “onboard lidar sensor 112” and “vehicle 110” read on the “detection device” and “moving object,” respectively.)
“a second acquisition unit configured to acquire first information on a tilt of a feature with respect to a detection area by the detection device, the feature being recognized based on an output signal from the detection device.” (See at least Rogan ¶ 20: “A registration 120 of the respective points with a coordinate space 122 enables the determination of volumetric pixels, or voxels 124, within an objective or stationary frame of reference with respect to the environment 102. Such registration also enables a mapping 126 of objects 130 within an object map 128 with respect to the location of the vehicle 110 in near-realtime. In this manner, lidar mapping may be utilized to detect the locations, sizes, shapes, orientations, and/or velocities of objects in the environment 102, such as other vehicles and the surfaces of buildings.”)
“and a control unit configured to control the detection area by the detection device based on the first information and second information on an angle of the feature with respect to a road surface.” (See at least Rogan ¶¶ 33, 48-49, and 60: “the lidar calibration may be performed to evaluate the orientation of the lidar sensor 112 along a selected dimension or axis, and a suitable lidar pattern 304 and/or surface 302 may be selected to this end. As a first such example, the orientation calibration may be performed upon detecting a surface 302 proximate to the location 300 of the lidar sensor 112 that is approximately orthogonal to the selected dimension. For example, an orientation calibration is to be evaluated for the vertical pitch of the lidar sensor 112 may be performed by detecting a surface 302 that is approximately vertically orthogonal with the lidar sensor 112, such that a lidar pattern 304 such as a vertical line may be projected thereupon to detect the vertical calibration of the lidar sensor 112, even if the surface 302 is not necessarily horizontally orthogonal with the lidar sensor 112.” Further, “At a second time 812 and from a second location 402, the vehicle 110 may detect the detected angles 306 of the respective dimensions, and may therefore determine a first dimension calibration angle 804 along the first dimension 800 (e.g., an orientation difference 316 of the lidar sensor 112 along the horizontal axis) and a second dimension calibration angle 806 along the second dimension 802 (e.g., an orientation difference 316 of the lidar sensor 112 along the vertical axis),” which demonstrates that the angle of the detected feature can be analyzed with respect to any axis, such as an axis corresponding to the detection area or an axis corresponding to the road surface.
These paragraphs also disclose that “the lidar sensor 112 may be adjusted according to the predicted orientation 200 and the orientation difference 316. For example, the lidar sensor 112 may be affixed in a mount featuring motors that may be activated to physically reorient the calibration of the lidar sensor 112 according to the orientation difference.” Additionally, “The exemplary method 500 may be implemented, e.g., as a set of instructions stored in a memory component (e.g., a memory circuit, a platter of a hard disk drive, a solid-state storage device, or a magnetic or optical disc) of a device having a processor, where the instructions, when executed on the processor, cause the device to operate according to the techniques presented herein.”)
“the second information being stored in a storage unit.” (See at least Rogan ¶¶ 20 and 67-68: “A registration 120 of the respective points with a coordinate space 122 enables the determination of volumetric pixels, or voxels 124, within an objective or stationary frame of reference with respect to the environment 102. Such registration also enables a mapping 126 of objects 130 within an object map 128 with respect to the location of the vehicle 110 in near-realtime.” Further, “device 1002 may also include additional storage (e.g., removable and/or non-removable) including, but not limited to, magnetic storage, optical storage, and the like. Such additional storage is illustrated in FIG. 10 by storage 1010. In one embodiment, computer readable instructions to implement one or more embodiments provided herein may be in storage 1010.”)
	Regarding claim 4:
Rogan discloses the “control device according to claim 1,” and Rogan further discloses the following limitations:
“wherein the control unit controls the detection area by the detection device based on first information on a tilt of, among features recognized based on the output signal from the detection device, the feature perpendicular to the road surface with respect to the detection area.” (See at least Rogan ¶¶ 33, 47, and 60: “The exemplary method 500 begins at 502 and involves, from the location 300, projecting 504 a lidar pattern 304 on the surface 302. The exemplary method 500 also involves, upon detecting 204 the lidar pattern 304 with the lidar sensor 112, determining 506 a detected angle 306 of the lidar pattern 304. The exemplary method 500 also involves determining 508 a predicted angle 310 of the lidar sensor 112 at the location 300 with the predicted orientation 200. The exemplary method 500 also involves comparing 510 the detected angle 306 of the lidar pattern 304 with the predicted angle 310 to determine an orientation difference 316.” Then, “the lidar sensor 112 may be adjusted according to the predicted orientation 200 and the orientation difference 316.” Further, “many types of surfaces 302 may be utilized in the calibration techniques provided herein, such as the façade of a building; a street sign; a side of another vehicle; a bridge or underpass; natural features, such as cliffs or embankments; and/or the ground below the vehicle.” This demonstrates that the detected feature can be something such as a street sign that is “perpendicular to the road surface with respect to the detection area” as specified in the claim.)
“and second information on an angle of the feature with respect to the road surface.” (See at least Rogan ¶¶ 48-49: “the lidar calibration may be performed to evaluate the orientation of the lidar sensor 112 along a selected dimension or axis, and a suitable lidar pattern 304 and/or surface 302 may be selected to this end… For example, an orientation calibration is to be evaluated for the vertical pitch of the lidar sensor 112 may be performed by detecting a surface 302 that is approximately vertically orthogonal with the lidar sensor 112, such that a lidar pattern 304 such as a vertical line may be projected thereupon to detect the vertical calibration of the lidar sensor 112, even if the surface 302 is not necessarily horizontally orthogonal with the lidar sensor 112.” Further, “At a second time 812 and from a second location 402, the vehicle 110 may detect the detected angles 306 of the respective dimensions, and may therefore determine a first dimension calibration angle 804 along the first dimension 800 (e.g., an orientation difference 316 of the lidar sensor 112 along the horizontal axis) and a second dimension calibration angle 806 along the second dimension 802 (e.g., an orientation difference 316 of the lidar sensor 112 along the vertical axis).” Therefore, the angle of the detected feature can be analyzed with respect to any axis, such as an axis corresponding to the detection area or an axis corresponding to the road surface.)
	Regarding claim 5:
Rogan discloses the “control device according to claim 1,” and Rogan further discloses the following limitations:
“wherein the control unit controls the detection area by the detection device based on first information on a tilt of, among features recognized based on the output signal from the detection device, the feature that does not change with environment with respect to the detection area.” (See at least Rogan ¶¶ 33, 47, and 60: “The exemplary method 500 begins at 502 and involves, from the location 300, projecting 504 a lidar pattern 304 on the surface 302. The exemplary method 500 also involves, upon detecting 204 the lidar pattern 304 with the lidar sensor 112, determining 506 a detected angle 306 of the lidar pattern 304. The exemplary method 500 also involves determining 508 a predicted angle 310 of the lidar sensor 112 at the location 300 with the predicted orientation 200. The exemplary method 500 also involves comparing 510 the detected angle 306 of the lidar pattern 304 with the predicted angle 310 to determine an orientation difference 316.” Then, “the lidar sensor 112 may be adjusted according to the predicted orientation 200 and the orientation difference 316.” Further, “many types of surfaces 302 may be utilized in the calibration techniques provided herein, such as the façade of a building; a street sign; a side of another vehicle; a bridge or underpass; natural features, such as cliffs or embankments; and/or the ground below the vehicle.” This demonstrates that the detected feature can be something such as a street sign that “does not change with environment with respect to the detection area” as specified in the claim.)
“and second information on an angle of the feature with respect to the road surface.” (See at least Rogan ¶¶ 48-49: “the lidar calibration may be performed to evaluate the orientation of the lidar sensor 112 along a selected dimension or axis, and a suitable lidar pattern 304 and/or surface 302 may be selected to this end… For example, an orientation calibration is to be evaluated for the vertical pitch of the lidar sensor 112 may be performed by detecting a surface 302 that is approximately vertically orthogonal with the lidar sensor 112, such that a lidar pattern 304 such as a vertical line may be projected thereupon to detect the vertical calibration of the lidar sensor 112, even if the surface 302 is not necessarily horizontally orthogonal with the lidar sensor 112.” Further, “At a second time 812 and from a second location 402, the vehicle 110 may detect the detected angles 306 of the respective dimensions, and may therefore determine a first dimension calibration angle 804 along the first dimension 800 (e.g., an orientation difference 316 of the lidar sensor 112 along the horizontal axis) and a second dimension calibration angle 806 along the second dimension 802 (e.g., an orientation difference 316 of the lidar sensor 112 along the vertical axis).” Therefore, the angle of the detected feature can be analyzed with respect to any axis, such as an axis corresponding to the detection area or an axis corresponding to the road surface.)
	Regarding claim 6:
Claim 6 is rejected under the same rationale, mutatis mutandis, as applied to claim 1 above.
	Regarding claim 7:
Rogan discloses “A non-transitory computer readable medium including instructions to be executed by a computer.” (See at least Rogan ¶ 36: “Still another embodiment involves a computer-readable medium comprising processor-executable instructions configured to apply the techniques presented herein. Such computer-readable media may include, e.g., computer-readable storage devices involving a tangible device… encoding a set of computer-readable instructions that, when executed by a processor of a device, cause the device to implement the techniques presented herein.”)
The remaining limitations of claim 7 are disclosed by Rogan under the same rationale, mutatis mutandis, as applied to claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rogan as applied to claim 1 above, and further in view of Tomita (JP 2013-002820 A).
	Regarding claim 2:
Rogan discloses the “control device according to claim 1,” and Rogan further discloses that “the second information is information on a tilt angle of the predetermined portion constituting the contour of the feature with respect to the road surface.” (See at least Rogan ¶¶ 42 and 48-49: “a vehicle 110 may travel through an environment 102 while utilizing a lidar sensor 112 to map the objects in the environment 102… a vehicle 110 may utilize a lidar sensor 112 to detect the existence, locations, sizes, shapes, orientations, surface features, and/or velocities of other vehicles 104… an object scanner may utilize a lidar sensor to scan the contours of a three-dimensional object positioned within a scanning chamber.” Additionally, “the lidar calibration may be performed to evaluate the orientation of the lidar sensor 112 along a selected dimension or axis, and a suitable lidar pattern 304 and/or surface 302 may be selected to this end… For example, an orientation calibration is to be evaluated for the vertical pitch of the lidar sensor 112 may be performed by detecting a surface 302 that is approximately vertically orthogonal with the lidar sensor 112, such that a lidar pattern 304 such as a vertical line may be projected thereupon to detect the vertical calibration of the lidar sensor 112, even if the surface 302 is not necessarily horizontally orthogonal with the lidar sensor 112.” Further, “At a second time 812 and from a second location 402, the vehicle 110 may detect the detected angles 306 of the respective dimensions, and may therefore determine a first dimension calibration angle 804 along the first dimension 800 (e.g., an orientation difference 316 of the lidar sensor 112 along the horizontal axis) and a second dimension calibration angle 806 along the second dimension 802 (e.g., an orientation difference 316 of the lidar sensor 112 along the vertical axis).” Therefore, the angle of the detected feature can be analyzed with respect to any axis, such as an axis corresponding to the road surface.)
While Rogan teaches that the LIDAR scanner can scan the contours of the objects and that detected objects may exhibit linear symmetry when the LIDAR system is correctly calibrated (see at least Rogan ¶¶ 26 and 42), Rogan does not explicitly disclose “wherein the first information is information on an angle between a line indicating a detection area by the detection device and a predetermined portion constituting a contour of the feature recognized based on the output signal.” However, this limitation is taught by Tomita. (See at least Tomita ¶¶ 43-44 and FIG. 7 reproduced below: “the stop error 24 is an error between the pattern mat coordinate system (xp, yp) and the world coordinate system (x, y, z), and the stop angle error θz among the stop error 24 is an angle formed between the yp axis (xp axis) of the pattern mat coordinate system and the y-axis (x-axis) of the world coordinate system.” The y-axis reads on the “line indicating a detection area by the detection device,” the yp-axis reads on the “predetermined portion constituting a contour of the feature recognized based on the output signal,” and the stop angle error θz reads on the claimed “angle.”)

    PNG
    media_image1.png
    375
    555
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Rogan by determining the angle between the detection device frame of reference and the detected object as taught by Tomita, because Tomita discloses that the stop angle error should be determined and accounted for because “when the calibration concerning the mounting error of the camera 10 is executed without removing the stop error 24, the error of the rotation and translation of the image caused by the stop error 24 is also included in the mounting error of the camera 10. In other words, when there is a stop error 24, calibration of the mounting error of the camera 10 cannot be accurately performed. That is, in the calibration in which the influence of the stop error 24 cannot be eliminated, the external parameters of the camera 10 cannot be accurately calculated.” (See at least Tomita ¶ 45.)
Regarding claim 3:
Rogan discloses the “control device according to claim 1,” and Rogan further discloses that “the second information is information on a tilt angle of the [detected feature] with respect to the road surface.” (See at least Rogan ¶¶ 48-49: “the lidar calibration may be performed to evaluate the orientation of the lidar sensor 112 along a selected dimension or axis, and a suitable lidar pattern 304 and/or surface 302 may be selected to this end… For example, an orientation calibration is to be evaluated for the vertical pitch of the lidar sensor 112 may be performed by detecting a surface 302 that is approximately vertically orthogonal with the lidar sensor 112, such that a lidar pattern 304 such as a vertical line may be projected thereupon to detect the vertical calibration of the lidar sensor 112, even if the surface 302 is not necessarily horizontally orthogonal with the lidar sensor 112.” Further, “At a second time 812 and from a second location 402, the vehicle 110 may detect the detected angles 306 of the respective dimensions, and may therefore determine a first dimension calibration angle 804 along the first dimension 800 (e.g., an orientation difference 316 of the lidar sensor 112 along the horizontal axis) and a second dimension calibration angle 806 along the second dimension 802 (e.g., an orientation difference 316 of the lidar sensor 112 along the vertical axis).” Therefore, the angle of the detected feature can be analyzed with respect to any axis, such as an axis corresponding to the road surface.)
Rogan further discloses that when the LIDAR sensor is correctly calibrated, “the detected duration of the lidar pattern 304 exhibit a linear symmetry,” and when the LIDAR sensor is not calibrated, “the detected points are no longer symmetric with respect to the midpoint of the lidar pattern 304” (see at least Rogan ¶ 26.) Further, Rogan ¶ 42 discloses that “an object scanner may utilize a lidar sensor to scan the contours of a three-dimensional object positioned within a scanning chamber.” While Rogan teaches that the LIDAR scanner can scan the contours of the objects and that detected objects may exhibit linear symmetry when the LIDAR system is correctly calibrated, Rogan does not explicitly disclose the limitations listed below. However, these limitations are taught by Tomita:
“wherein the first information is information on an angle between a line indicating the detection area by the detection device and a line indicating a symmetry axis of a contour of the feature recognized based on the output signal.” (See at least Tomita ¶¶ 43-44 and FIG. 7: “the stop error 24 is an error between the pattern mat coordinate system (xp, yp) and the world coordinate system (x, y, z), and the stop angle error θz among the stop error 24 is an angle formed between the yp axis (xp axis) of the pattern mat coordinate system and the y-axis (x-axis) of the world coordinate system.” The y-axis reads on the “line indicating the detection area by the detection device,” the yp-axis reads on the “line indicating a symmetry axis of a contour of the feature recognized based on the output signal,” and the stop angle error θz reads on the claimed “angle.”)
“and the second information is information on a tilt angle of the line.” (See at least Tomita: ¶¶ 43-44 and FIG. 7: “the stop error 24 is an error between the pattern mat coordinate system (xp, yp) and the world coordinate system (x, y, z), and the stop angle error θz among the stop error 24 is an angle formed between the yp axis (xp axis) of the pattern mat coordinate system and the y-axis (x-axis) of the world coordinate system.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Rogan by determining the angle between the detection device frame of reference and the line of symmetry of the detected object as taught by Tomita, because Tomita discloses that the stop angle error should be determined and accounted for because “when the calibration concerning the mounting error of the camera 10 is executed without removing the stop error 24, the error of the rotation and translation of the image caused by the stop error 24 is also included in the mounting error of the camera 10. In other words, when there is a stop error 24, calibration of the mounting error of the camera 10 cannot be accurately performed. That is, in the calibration in which the influence of the stop error 24 cannot be eliminated, the external parameters of the camera 10 cannot be accurately calculated.” (See at least Tomita ¶ 45.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bradley et al. (US 2019/0056484 A1) discloses a LIDAR calibration system that compares live sensor data with a reference map and adjusts the parameters of the LIDAR module to achieve the desired calibration (Bradley Abstract and ¶ 54.)
Takahashi (US 2018/0276844 A1) discloses an orientation estimation system that detects a deviation in an orientation of a detection based on an estimation result, and then corrects the ranging information according to the deviation (Takahashi ¶ 27).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662              

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662